UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of July 2012 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheets Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Unaudited Interim Consolidated Statements of Changes in Shareholder’s Equity Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On June 28, 2012, EXFO Inc., a Canadian corporation, reported its results of operations for the third fiscal quarter ended May 31, 2012. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2012 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2012 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 45 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By: /s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: July 5, 2012 Page 2 of 45 Table of Contents EXFO Reports Third-Quarter Results for Fiscal 2012 · Net loss of US$3.9 M on sales of US$59.5 M · Gross margin of 60.4% on lower sales volume and product mix · Cash flows from operations of US$2.8 M and US$23.0 M year-to-date QUEBEC CITY, CANADA, June 28, 2012 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the third quarter ended May 31, 2012. Sales reached US$59.5 million in the third quarter of fiscal 2012 compared to US$67.6 million in the third quarter of 2011 and US$66.9 million in the second quarter of 2012. Bookings attained US$57.5 million in the third quarter of fiscal 2012 compared to US$61.3 million in the same period last year and US$60.6 million in the second quarter of 2012. The company’s book-to-bill ratio was 0.97 in the third quarter of 2012. Gross margin* amounted to 60.4% of sales in the third quarter of fiscal 2012, compared to 64.2% in the third quarter of2011 and 64.7% in the second quarter of 2012, due to lower sales volume and unfavorable product mix. IFRS net loss in the third quarter of fiscal 2012 totaled US$3.9 million, or US$0.06 per share, compared to net earnings of US$1.8million, or US$0.03 per diluted share, in the same period last year and net earnings of US$1.0million, or US$0.02 per diluted share, in the second quarter of 2012. Net loss in the third quarter of 2012 included US$1.9million in after-tax amortization of intangible assets and US$0.4million in stock-based compensation costs. EXFO also reported a foreign exchange gain of US$1.1 million in the third quarter of 2012. Adjusted EBITDA** amounted to US$0.2 million, or 0.4% of sales, in the third quarter of fiscal 2012 compared to US$7.1 million, or 10.5% of sales, in the third quarter of 2011 and US$5.8million, or 8.7% of sales, in the second quarter of 2012. Foreign exchange gains or losses are included in adjusted EBITDA**. Cash flows from operations totaled US$2.8 million in the third quarter of fiscal 2012 and US$23.0 million after nine months into the fiscal year. Cash position amounted to US$69.7million at the end of the third quarter of 2012. To align its cost structure with the challenging market environment, EXFO has established a restructuring plan that is expected to provide annual savings of approximately US$9.0million. The company will incur restructuring expenses of US$3.0 million mainly in the fourth quarter of fiscal 2012. “The uncertain macro-economic environment, European debt crisis and network operators’ delayed spending combined to reduce EXFO’s third-quarter bookings and revenues,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “We see projects being delayed rather than cancelled and our funnel remains stronger than ever. Despite these challenging market conditions, we are confident about the fundamentals of our end-markets and remain committed to our long-term strategy of enabling fixed and mobile operators increase network capacity, performance and quality of experience. Although we expect market conditions to improve in the second half of calendar 2012, we are implementing a $9-million cost-reduction plan that will sharpen our focus in strategic areas benefitting from investments and growth.” Page 3 of 45 Table of Contents Selected Financial Information (In thousands of US dollars) Q3 2012 Q2 2012 Q3 2011 Sales $ $ $ Gross margin* $ $ $ 60.4% 64.7% 64.2% Other selected information: IFRS net earnings (loss) $ ) $ $ Amortization of intangible assets $ $ $ Stock-based compensation costs $ $ $ Net income tax effect of the above items $ ) $ ) $ ) Foreign exchange gain (loss) $ $ ) $ ) Adjusted EBITDA** $ $ $ Operating Expenses Selling and administrative expenses totaled US$23.6 million, or 39.7% of sales, in the third quarter of fiscal 2012 compared to US$23.1 million, or 34.1% of sales, in the same period last year and US$23.7 million, or 35.4% ofsales, in the second quarter of 2012. Gross research and development expenses amounted to US$15.6 million, or 26.2% of sales, in the third quarter offiscal 2012 compared to US$15.4million, or 22.7% of sales, in the third quarter of 2011 and US$14.8million, or22.1% of sales, in the second quarter of 2012. Net R&D expenses totaled US$13.2 million, or 22.1% of sales, in the third quarter of fiscal 2012 compared toUS$12.9 million, or 19.2% of sales, in the same period last year and US$12.3million, or 18.4% of sales, in the second quarter of 2012. Third-Quarter Business Highlights § The uncertain macro-economic environment and network operators’ delayed investments negatively affected the sales of EXFO’s products and services in the third quarter of 2012. The company’s protocol product families, however, continued to deliver year-over-year sales growth due to ongoing network upgrades from 10Gbit/s to 40 Gbit/s and 100 Gbit/s as well as investments in wireless backhaul networks. § EXFO’s top customer accounted for 6.7% of sales in the third quarter, while the top three represented 14.5%. Global sales remained diversified with 51% originating from the Americas, 29% from Europe, Middle East and Africa (EMEA), and 20% from Asia-Pacific. § EXFO launched seven new products in the third quarter, including the portable iPro, an intelligent high-performance capture and analysis probe for wireless networks up to 10 Gbit/s; an integrated, end-to-end, joint-monitoring solution with RAD Data Communications; Fibre Channel and MPLS (multiprotocol label switching) test capabilities for the NetBlazer product family; and the MaxTester 610 Copper Test Set and MaxTester 635 Copper/DSL/Multi-Play Test Set for cost-effective VDSL2 installation and repair work on copper links. Altogether, EXFO introduced 19 new solutions after nine months into fiscal 2012. Business Outlook EXFO forecasts sales between US$55.0 million and US$60.0 million for the fourth quarter of fiscal 2012, while IFRS net loss is expected to range between US$0.11 and US$0.07 per share. IFRS net loss includes US$0.04 per share in after-tax amortization of intangible assets and stock-based compensation costs as well as US$0.03 per share in after-tax restructuring charges. This guidance was established by management based on existing backlog as of the date of this press release, seasonality, anticipated bookings for the remaining of the quarter, no changes to the discounted value of long-term tax credits, as well as exchange rates as of the day of this press release. Page 4 of 45 Table of Contents Conference Call and Webcast EXFO will host a conference call today at 5 p.m. (Eastern time) to review its financial results for the third quarter of fiscal 2012. To listen to the conference call and participate in the question period via telephone, dial (416) 641-6684.Germain Lamonde, Chairman, President and CEO, and Pierre Plamondon, CA, Vice-President of Finance and Chief Financial Officer, will participate in the call. An audio replay of the conference call will be available one hour after the event until 7 p.m. on July 5, 2012. The replay number is (402) 977-9141 and the reservation number is21592376. The audio Webcast and replay of the conference call will also be available on EXFO’s Website atwww.EXFO.com, under the Investors section. About EXFO Listed on the NASDAQ and TSX stock exchanges, EXFO is among the leading providers of next-generation test and service assurance solutions for wireline and wireless network operators and equipment manufacturers in the global telecommunications industry. The company offers innovative solutions for the development, installation, management and maintenance of converged, IP fixed and mobile networks—from the core to the edge. Key technologies supported include 3G, 4G/LTE, IMS, Ethernet, OTN, FTTx, VDSL2, ADSL2+ and various optical technologies accounting for an estimated 35% of the portable fiber-optic test market. EXFO has a staff of approximately 1800 people in 25 countries, supporting more than 2000 telecom customers worldwide. For more information, visit www.EXFO.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, will, expect, believe, anticipate, intend, could, estimate, continue, orthenegative or comparable terminology are intended to identify forward-looking statements. In addition, anystatements that refer to expectations, projections or other characterizations of future events and circumstances are considered forward-looking statements. They are not guarantees of future performance and involve risks anduncertainties. Actual results may differ materially from those in our forward-looking statements due to various factors including macro-economic uncertainty and/or recession (including our ability toquickly adapt cost structures with anticipated levels ofbusiness, ability tomanage inventory levels with market demand); capital spending levels in the telecommunications industry; future economic, competitive, financial and market conditions; limited visibility with regards tocustomer orders and the timing of such orders; fluctuating exchange rates; consolidation inthe global telecommunications test and service assurance industry and increased competition among vendors; concentration of sales; market acceptance of our new products andother upcoming products; our ability to successfully integrate our acquired and to-be-acquired businesses; ourability to successfully expand international operations; and theretention of key technical and management personnel. Assumptions relating to the foregoing involve judgments and risks, all of which are difficult or impossible to predict and many of which are beyond ourcontrol. Other risk factors that may affect our future performance andoperations are detailed in our Annual Report, onForm 20-F, and our other filings with theU.S.Securities andExchange Commission and Canadian securities commissions. Webelieve that theexpectations reflected inthe forward-looking statements are reasonable based oninformation currently available to us, but we cannot assure you that the expectations will prove to have been correct. Accordingly, youshould not place undue reliance on these forward-looking statements. Thesestatements speak only as of the date ofthis press release. Unless required by law orapplicable regulations, weundertake noobligation to revise or update any of them to reflect events orcircumstances that occur after thedate ofthisdocument. Page 5 of 45 Table of Contents NON-IFRS FINANCIAL MEASURES EXFO provides non-IFRS financial measures (gross margin*, EBITDA** and adjusted EBITDA**) as supplemental information regarding itsoperational performance. The company uses these measures for the purposes ofevaluatinghistorical and prospective financial performance, as well as its performance relative to competitors. Thesemeasures also help EXFO to plan andforecast future periods as well as to make operational and strategic decisions. EXFO believes that providing this information, inaddition to IFRS measures, allows investors to see the company’s results through the eyes of management, andto better understand historical and future financial performance. The presentation of this additional information is not prepared in accordance with IFRS. Therefore, the information may not necessarily be comparable to that of other companies and should be considered as a supplement to,notasubstitute for, the corresponding measures calculated in accordance with IFRS. * Gross margin represents sales less cost of sales, excluding depreciation and amortization. ** EBITDA is defined as net earnings (loss) before interest, income taxes, depreciation of property, plant andequipment and amortization of intangible assets. Adjusted EBITDA represents EBITDA excluding changes in the fair value of the cash contingent consideration. The following table summarizes the reconciliation of EBITDA and adjusted EBITDA to IFRS net earnings (loss), in thousands ofUSdollars: EBITDA and adjusted EBITDA Q3 2012 Q2 2012 Q3 2011 IFRS net earnings (loss) for the period $ ) $ $ Add (deduct): Depreciation of property, plant and equipment Amortization of intangible assets Interest (income) expenses ) ) Income taxes EBITDA for the period Changes in fair value of cash contingent consideration – ) – Adjusted EBITDA for the period $ $ $ EBITDA in percentage of sales % % % Adjusted EBITDA in percentage of sales % % % For more information Vance Oliver Manager, Investor Relations (418) 683-0913, Ext. 23733 vance.oliver@exfo.com Page 6 of 45 Table of Contents EXFO Inc. Unaudited Interim Consolidated Balance Sheets (in thousands of US dollars) As at May 31, As at August 31, Assets Current assets Cash $ $ Short-term investments Accounts receivable Trade Other (note 4) Income taxes and tax credits recoverable Inventories Prepaid expenses Tax credits recoverable Forward exchange contracts – Property, plant and equipment (note 5) Intangible assets Goodwill Deferred income taxes $ $ Liabilities Current liabilities Bank loan $
